DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 are currently pending.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  at the end of claim 1, “the safety state” should be corrected to “the safe state” so as to be in agreement with the above claim language.  Claims 2-8 are objected to for inheriting this deficiency and failing to correct.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-7 and 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-12, and 17-19 of copending Application No. 17/138,120 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application discloses each of the instant application’s claim limitations or obvious variations thereof.  See claim mapping below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, 7, 9, 10, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 10, 11, and 13 of copending Application No. 17/138,999 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application discloses each of the instant application’s claim limitations or obvious variations thereof.  See claim mapping below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant Application No. 17/144,266
Copending Application No. 17/138,120
1. A charging device for a physiological signal transmitter, wherein the physiological signal transmitter is to receive and transmit a physiological signal from a subcutaneous tissue of a living body, and has a first electrical connecting port connecting to the charging device for charging, comprising: 


1. A charging device for a physiological signal transmitter used to receive and send out a physiological signal from the subcutaneous tissue of a living body and having a first electrical connecting port connected to the charging device, the charging device comprising: a transmitter placing seat including: a bearing surface for placing the physiological signal transmitter; and an opening configured to align with the first electrical connection port of the physiological signal transmitter; and a charging module including: a second electrical connecting 

2. The charging device according to Claim 1, wherein the second electrical 6623634.1 49DEEBIO-PT012 connecting port further includes a first guiding element, the operating portion includes a second guiding element, and the first guiding element is coupled to the second guiding element to drive the second electrical connecting port to electrically connect to the first electrical connecting port.
4. The charging device as claimed in claim 1, wherein the power source is an external power source, and the third electrical connecting port is a USB port or a power adapter.
10. The charging device according to Claim 1, wherein the power source is an external electrical power source, and the third electrical connecting port is one of a USB port and a power switch connector.
5. The charging device as claimed in claim 1, wherein the physiological signal transmitter further includes a first matching portion, and the transmitter placing seat further includes a second 


8. The charging device according to Claim 1, wherein the transmitter placing seat further includes a guiding portion having a shape corresponding to the first matching portion on an outer surface of the physiological signal transmitter and configured to visually prompt a placing direction of the physiological signal transmitter.
7. The charging device as claimed in claim 1, wherein the transmitter placing seat further includes a cover to form a slot for inserting the physiological signal transmitter laterally.
9. The charging device according to Claim 1, wherein the transmitter placing seat further includes a cover forming a slot for allowing the physiological signal transmitter to be laterally plugged in.
9. A charging device for a physiological signal transmitter, wherein the physiological signal transmitter is to 


12. The charging device according to Claim 11, wherein: when the operating portion drives the second electrical connecting port to move from the first position to the second position, the second locking portion is driven to protrude from the bearing surface to position the physiological signal transmitter; and 6623634.1 52DEEBIO-PT012 when the operating portion drives the second electrical connecting port to move from the second position to the first position, the second locking portion is driven to retract from the bearing surface to unlock the physiological signal transmitter.
11. The charging device as claimed in claim 9, wherein the locking portion is coupled with the charging module, and the charging module links the locking portion to protrude out of the bearing surface.
17. The charging device according to Claim 11, wherein the second locking portion is coupled to the charging module, by which the second locking portion is to protrude from the bearing surface.
12. The charging device as claimed in claim 9, wherein the locking portion is 


19. The charging device according to Claim 11, wherein the second locking portion detachably coupled to the operating portion to have the operating portion drive the second electrical connecting port moving from the first position to the second position and simultaneously to have the second locking portion protrude out of the bearing surface.





1. A charging device for a physiological signal transmitter used to receive and send out a physiological signal from the subcutaneous tissue of a living body and having a first electrical connecting port connected to the charging device, the charging device comprising: a transmitter placing seat including: a bearing surface for placing the physiological signal transmitter; and an opening configured to align with the first electrical connection port of the physiological signal 

1. A charging device for a physiological signal transmitter used to receive and send out a physiological signal from the subcutaneous tissue of a living body and having a first electrical connecting port connected to the charging device, the charging device comprising: a transmitter placing seat including: a bearing surface for placing the physiological signal transmitter; and an opening configured to align with the first electrical connection port of the physiological signal transmitter; and a charging module including: a second electrical connecting port disposed in the opening, and driven to move between a first position and a second position; a third electrical connecting port connected to a power 

18. The charging device according to Claim 11, wherein the second locking portion protrudes from the bearing surface for being raised or lowered, the second locking portion is pressed downward when the physiological signal transmitter is placed on the bearing surface and passes the second locking portion, and the second locking portion is protruded from the bearing surface by an elastic restoring force when the physiological signal transmitter has completely left the second locking portion, so as to position the physiological signal transmitter.





Instant Application No. 17/144,266
Copending Application No. 17/138,999
1. A charging device for a physiological signal transmitter, wherein the 


5. The charging device as claimed in Claim 1, wherein the physiological signal transmitter includes a first matching portion, and the transmitter placing seat includes a second matching portion, and when the first matching portion and the 6624270.1 48DEEBIO-PT010 second matching portion are engaged, the physiological signal transmitter is placed in the predetermined position.
7. The charging device as claimed in claim 1, wherein the transmitter placing seat further includes a cover to form a 




11. The charging device as claimed in Claim 10, wherein when the operating portion moves the second electrical connecting port from the second position to the first position to allow the physiological signal transmitter to be retrieved and to cause the locking portion to prohibit the second electrical connecting port from moving.
14. A charging device for a physiological signal transmitter, wherein the physiological signal transmitter is to receive and externally transmit a physiological signal from a subcutaneous tissue of a living body, and has a first electrical connecting port, comprising: a transmitter placing seat including: a bearing surface disposing thereon the physiological signal transmitter; and a first 


13. The charging device as claimed in Claim 10, wherein the locking portion has an actuating end and a stopping end, the actuating end releasably prohibits the second electrical connecting port from moving, and is actuated by the physiological signal transmitter to allow the stopping end to unlock a prohibition of the second electrical connecting port.



Allowable Subject Matter
Claim 8 is allowed over the prior art. (Note the claim objection for claim 8 as discussed above).


Conclusion
Claims 1-7 and 9-19 have no prior art rejections but are not allowable due to the double patenting rejections as discussed above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2018/0177579 (Sayet) discloses a body tissue and vessel compression valve apparatus with interconnection ports designed to protrude above the epidermis for charging.
US Patent Application Publication No. 2007/0276293 (Gertner) discloses a closed loop gastric restriction device with a subcutaneous access port for charging of a power supply.
US Patent Application Publication No. 2019/0298184 (Jain et al.) discloses an implantable vital sign sensor.
US Patent Application Publication No. 2017/0358942 (Pugh et al.) discloses a method and apparatus for wireless biomedical device charging.
US Patent Application Publication No. 2017/0266454 (Amir et al.) discloses wireless recharging system and method for flexible implantable subcutaneous medical device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683